ANDERSON, Circuit Judge.
These appeals were heard together on one record. The *922claims relied on in No. 3566 are 1, 2, 3, and 4 of patent No. 1,287,576, in No. 3567 1 to 8 of patent. No. 1,303,542, and in No. 3568 1, 2, 3, 4, 5, 6, 7, 8, 9,10,17, and 18 of patent No. 1,303,543, all"issued to the appellant as assignee of Herman De Vry. The court below dismissed all the bills for want of equity.
. The patents relate to motion picture projectors, and have for their object the production of a kind of projector known as the suit case, or self-contained, type. Appellant contends that “the patents in suit are for the first successfully self-contained, or suit case, portable projector.” All of the elements of the claims are old. The invention is said to reside in the combination of those elements. The insistence is that De Vry was the first p.erson to successfully put these elements into a practicable portable container.- Each element functions in the container just as it does when not in a container. The bringing together of these elements and arranging them so that they are ready, while in the container, to perform their old and well-known functions, is not invention. It is mere aggregation.
The deeree is affirmed.